DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a bias error of the first angular velocity signal is Bx [deg/sec], a bias error of the second angular velocity signal is set to By [deg/sec], and a bias error of the third angular velocity signal is Bz [deg/sec], Bz<Bx, and Bz<By are satisfied” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-18 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Momohara JP 2001074449 A discloses the right-and-left directions of a car body of a gravitational acceleration G is detected as a lateral acceleration Gy by a lateral accelerometer, which is fixed to the car body. A first detection means M1 calculates the sum of an initial value θ0 and a first change amount Δθ1 of the roll angle of a vehicle by using θ0+Δθ1=sin-1Gy. A second detection means M2 calculates a second change , however is silent on  a bias error of the first angular velocity signal is Bx [deg/sec], a bias error of the second angular velocity signal is set to By [deg/sec], and a bias error of the third angular velocity signal is Bz [deg/sec], Bz<Bx, and Bz<By are satisfied.

Okayasu JP 10221098 A disclose a position measuring apparatus is provided with a GPS antenna, with a GPS receiver which is connected to the GPS antenna, with a Z-gyro which is used to detect the swiveling angular velocity of a navigation body, with a speed detector which is used to detect the speed in the advance direction of the navigation body, with a direction computing system to which an east-and-west speed and a north-and-south speed to be output by the GPS receiver and the swiveling angular velocity to be output by the Z-gyro are input so as to compute an azimuth angle and with a position computing system to which the azimuth angle to be output by the direction computing system and the speed to be output by the speed detector are input so as to compute a latitude and a longitude. The direction computing system is provided with a correction computing part due to an inclination in order to correct the output of the Z-gyro, and the correction computing part due to the inclination corrects an error caused , however is silent on  a bias error of the first angular velocity signal is Bx [deg/sec], a bias error of the second angular velocity signal is set to By [deg/sec], and a bias error of the third angular velocity signal is Bz [deg/sec], Bz<Bx, and Bz<By are satisfied.

Yoo KR 20140080261 A discloses a vehicle and a control method thereof facilitate fast and accurate determination of the weight of the vehicle during driving. The vehicle includes: an acceleration sensor which measures acceleration during driving; an angle sensor which measures the pitch angle and the roll angle of the vehicle; an angular velocity sensor which measures the pitch angular velocity and the roll angular velocity of the vehicle; and a control module which calculates at least one among a first weight for the longitudinal -direction movement of the vehicle and a second weight for the transverse -direction movement of the vehicle based on the acceleration, pitch angle, roll angle, pitch angular velocity, and roll angular velocity and determines the final weight based on at least one among the first and the second weight, however is silent on  a bias error of the first angular velocity signal is Bx [deg/sec], a bias error of the second angular velocity signal is set to By [deg/sec], and a bias error of the third angular velocity signal is Bz [deg/sec], Bz<Bx, and Bz<By are satisfied.

Shimada JP 04204059 A discloses acceleration sensors are separated left and right by L/2 from a weight center on a plane which is in parallel to a floor surface of an automobile and are fixed at measurement points. When an angular acceleration of ωα is applied to the automobile, acceleration which is generated in opposite direction at the , however is silent on  a bias error of the first angular velocity signal is Bx [deg/sec], a bias error of the second angular velocity signal is set to By [deg/sec], and a bias error of the third angular velocity signal is Bz [deg/sec], Bz<Bx, and Bz<By are satisfied.

Sin et al. PG. Pub. No.: US 2017/0153646 A1 discloses the angular velocity measured by the gyro sensor during operation of the mobile robot is equal to or greater than a predetermined angular velocity, the IMC may calculate the average movement values of the mobile robot for each of the x, y, and z axes, and correct the bias value of the acceleration sensor based on the calculated average movement values of the x, y-axis, and z axes, however is silent on  a bias error of the first angular velocity signal is Bx [deg/sec], a bias error of the second angular velocity signal is set to By [deg/sec], and a bias error of the third angular velocity signal is Bz [deg/sec], Bz<Bx, and Bz<By are satisfied.

Sheng PG. Pub. No.: US 2013/0238269 A1 discloses widespread mobile devices frequently include so-called nine -axis sensors which consist of a 3 -axis gyroscope, a 3-D accelerometer and a 3-D magnetometer. The 3-D gyroscope , however is silent on  a bias error of the first angular velocity signal is Bx [deg/sec], a bias error of the second angular velocity signal is set to By [deg/sec], and a bias error of the third angular velocity signal is Bz [deg/sec], Bz<Bx, and Bz<By are satisfied.

Oikawa US PATENT No.: US 9,321,498 B2 discloses bias values of pitch axis and roll axis angular velocity sensors in a stationary state where a reference yaw axis of a two-wheeled inverted pendulum vehicle body is stationary in parallel with a vertical direction are acquired. Bias values of the pitch axis and roll axis angular velocity sensors in a turning state where a two-wheeled inverted pendulum vehicle is turned at a predetermined turning angular velocity in a state where the reference yaw axis of the two-wheeled inverted pendulum vehicle body remains parallel to the vertical direction are acquired. Mounting angle errors of the pitch axis and roll axis angular velocity sensors with respect to the two-wheeled inverted pendulum vehicle body are estimated on the basis of the bias values of the sensors in the stationary state, the bias values of the sensors in the turning state and the predetermined turning angular velocity, however is silent on  a bias error of the first angular velocity signal is Bx [deg/sec], a bias error of the second angular velocity signal is set to By [deg/sec], and a bias error of the third angular velocity signal is Bz [deg/sec], Bz<Bx, and Bz<By are satisfied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852